Statement of Rejection
	For purposes of appeal, the claims will be rejected as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al (WO 12/133945), evidenced by Okita et al (Nature, 2007).  Okano et al (WO 12/133945) is published in the Japanese language.  US PGPub 2014/0056859 is being relied upon as a translation thereof (US PGPub 2014/0056859 is the publication of the national stage entry of the PCT which was published as WO 12/133945).  Citations are made to the US PGPub.
Okano et al disclose methods of producing a myocardial cell sheet using a plurality of pluripotent stem cell derived cells.  Specifically, Okano et al teach differentiating ESCs to Flk/KDR+ cells; differentiating a portion of the Flk/KDR+ cells to cardiomyocytes; differentiating a separate portion of the Flk/KDR+ cells to a heterogeneous population of endothelial cells and mural cells; mixing equal numbers of cardiomyocytes and [the heterogeneous population of] endothelial cells and mural cells with Flk+ cells to form a mixed population of cells; and then culturing the mixed population of cells in the presence of VEGF on temperature-responsive polymer substrate for 1-10 days, preferably 4 days, to form a myocardial cell sheet (See ¶0016, 0041-0067).  The myocardial cell sheet can be recovered from the substrate in sheet form, optionally laminated with additional sheets (See ¶0016) and then transplanted to an individual in need for the purpose of treating heart disease (See ¶0068).  
The method of producing the myocardial cell sheet is exemplified in Example 1 (See ¶0071-0075). Okano et al teach EMG7 cells (an ESC line) or 20D17 (an iPSC line; see Okita et al, Pg. 316, col. 1) can be used as the starting cell source to obtain the Flk+ cells.   2.4 x104 to 4.0 x 104 Flk+ cells are seeded onto temperature responsive polymer culture dish, and cultured for 3 days, then 5.0 x 105 mixed cells of endothelial cells and mural cells 5.0 x 105 cardiomyocytes are added to the cell culture (See ¶0075).  Ultimately the total number of cells provided to the culture is 1.025 x 106 to 1.04 x 106 (± change in number of Flk+ cells during the 3 day initial culture).  The 5.0 x 105 th day (See ¶0075).  Okano et al report the recovered cell sheet contains 43.4 ± 6.2% cardiomyocytes (See ¶0076). Okano et al disclose the resulting myocardial cell sheet produces high levels of cytokines, including VEGF, and in particular, significantly more than myocardial cell sheets produced from cardiac fibroblasts (i.e. sheets that contained 0% cardiomyocytes) (See ¶0079-0081 & Fig. 4).
The method of Okano et al is comparable to the instant claims as follows:
Regarding claim 5: Okano et al teach producing a sheet-shaped cell culture (i.e. a myocardial cell sheet).  
The step of differentiating the pluripotent stem cells to Flk/KDR+ cells, and then differentiating the Flk/KDR+ cells to cardiomyocytes reads on claimed step (1) subjecting pluripotent stem cells to a myocardial derivation treatment to obtain a cell population including myocardial cells (the cardiomyocytes read on myocardial cells).  Okano et al teach the pluripotent stem cells can be 20D17 cells, which are induced pluripotent stem cells. 
The step of adding the cardiomyocytes and the mixture of the endothelial cells and mural cells to the culture of Flk+ cells to form a mixed cell population reads on the claimed step (2) obtaining a cell population including the myocardial cells derived from the cell population obtained in the step (1) by mixing the myocardial cells with non-myocardial cells (the Flk+, endothelial cells and mural cells read on non-myocardial cells).  As discussed above, the 5.0 x 105 cardiomyocytes in the mixed cell population constitutes approximately 48% of the cell population.  This is slightly below the range of 50% to 70% myocardial cells required by the current claim.  However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close, and where one skilled in the art would expect them to have the same properties.  See MPEP 2144.05(I).  In the instant case, while the value of about 48% cardiomyocytes (myocardial cells) is slightly below the range claimed, Okano et al teach that their method still results in formation of a sheet-shaped cell culture containing 43.4 ± 6.2% cardiomyocytes, which secretes high levels of angiogenic cytokines, and which is capable of being used to treat cardiac defects.  As such, the step in the method of Okano et al, while slightly lower than the value required by the claims, is considered to render the claimed step prima facie obvious. 
The step of culturing the mixed cell population (of Flk+ cells, cardiomyocytes, endothelial cells and mural cells) reads on the claimed step (3) culturing the cell population obtained in step (2)...to form a sheet-shaped cell culture.  Okano et al does not use any ROCK inhibitor, thus the method is carried out in the absence of a ROCK inhibitor. 
five days.  However, Okano et al does teach the culture period for forming the cell sheet is between 1 and 10 days (See ¶0060).  This range encompasses the period of 5 days, as required by the current claim.  The preferred culture period of 4 days (See ¶0060, 0075) is substantially close to the claimed range of 5 days.  MPEP 2144.05(I) states that in cases where the claimed range lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In the instant case, it is reasonable to conclude that selection of a culture period of 5 days would have been prima facie obvious over the teachings of Okano et al.  The duration of the culture period, from within the range taught by Okano et al, would have been a matter of routine optimization to one having ordinary skill in the art in order to order to achieve the desired result: production of a myocardial cell sheet having the desired cellular make-up.  The exact culture period required will depend on original plating density, exact temperature, technician skill, etc.  See MPEP 2144.05(II).  
Therefore, claim 5 is considered prima facie obvious over the teachings of Okano et al. 
Regarding claim 7: For the reasons discussed above under Claim Interpretation, the limitations of claim 7 do not provide meaningful limitation to the claims vis-à-vis claim 5.  Thus claim 7 is held as unpatentable for the same reasons as claim 5.
Regarding claim 21: Okano et al teach the cardiomyocytes can be purified following their differentiation from Flk/KDR+ cells (See ¶0048, 0074).  This reads on the further step of prior to mixing, purifying the myocardial cells obtained in the step (1) to enhance a purity of the myocardial cells. 

Claims 16, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al (WO 12/133945) and Okita et al (Nature, 2007), and further evidenced by Stratman et al (Development, 2017), NCBI Gene entry for PECAM.
The teachings of Okano et al and Okita et al are set forth above.   
Regarding claim 16: For the same reasons as discussed with regards to claim 5 above, Okano et al is considered to at least render obvious: 
(1) subjecting pluripotent stem cells to a myocardial cell derivation treatment to obtain a cell population including myocardial cells; 
(2) obtaining a cell population including the myocardial cells derived from the cell population obtained in the step (1) by mixing the myocardial cells with non-myocardial cells, wherein a ratio of myocardial cells to a total number of cells in the cell population...is 50-70%; and 
(3) culturing the cell population obtained in the step (2) in the absence of a ROCK inhibitor for five days to form the sheet-shaped cell culture.  
Okano et al note that endothelial cells are characterized by expression of PECAM (See Okano et al ¶0049).  PECAM is synonymous with CD31 (See NCBI Gene entry for PECAM).  Thus the ECs in the mixed cell population read on CD31 positive cells.
Okano et al note that mural cells are characterized by expression of SMA (synonymous with αSMA).  Mural cells, as described by Okano et al, include a heterogeneous mix of vascular smooth muscle cells and pericytes (See, e.g. Stratman et al, Development, 2017, “Introduction” first sentence).  Thus the mural cells in the mixed cell population include αSMA positive cells. 
The remaining content of the mural cells appears to include the TE-7 positive cells.  Though neither Okano et al nor Stratman et al identify specific mural cells as being positive for TE-7, silence of a reference to a particular markers does not mean that marker is not present; marker expression profiles are inherent features of cells.  There is no requirement that a person of ordinary skill in the art recognize inherent features (such as all expressed markers of a cell) at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference.  The mural cell mixture of Okano et al appears to be identical to that produced in the instant application, and specifically including TE-7 positive cells, despite Okano et al being silent as to the presence of TE-7 antigen in the mixed cell population.  The burden of proof to show the mixed cell population of Okano et al does not contain TE-7+ cells is now shifted to Applicants.  See MPEP 2112(II), (IV) and (V).
Regarding claim 18: For the reasons discussed above under Claim Interpretation, the limitations of claim 18 does not provide meaningful limitation to the claims vis-à-vis claim 16.  Thus claim 18 is held as unpatentable for the same reasons as claim 16.
Regarding claim 20: Following the discussion of claim 16 above, Yamashita et al further teach disposing the cardiomyocyte cell sheet onto cardiac tissue to treat heart disease, this reads on the claimed step of applying an amount of the sheet-shaped cell culture to a subject to treat a heart disease. 
prior to mixing, purifying the myocardial cells obtained in the step (1) to enhance a purity of the myocardial cells. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633